DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-40 are pending and examined on the merits.
	The instant application continuation chain is as follows:
Parent Data
17169833, filed 02/08/2021 is a continuation of 16521662, filed 07/25/2019 ,now abandoned 
16521662 is a continuation of 15579774, filed 12/05/2017 ,now U.S. Patent #10414811 
15579774 is a national stage entry of PCT/EP2016/063206 , International Filing Date: 06/09/2016
PCT/EP2016/063206 Claims Priority from Provisional Application 62343390, filed 05/31/2016 
PCT/EP2016/063206 Claims Priority from Provisional Application 62173631, filed 06/10/2015

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
GREEN ET AL: "DEGRADATION, RECEPTOR BINDING, INSULIN SECRETING AND ANTIHYPERGLYCAEMIC ACTIONS OF PALMITATE-DERIVATISED NATIVE AND ALA8-SUBSTITUTED GLP-1 ANALOGUES", BIOLOGICAL CHEMISTRY, WALTER DE GRUYTER GMBH & CO, BERLIN, DE, vol. 385, no. 2, 1 February 2004 (2004-02-01), pages 169-177)
; in view of
HONGXIANG et al. ("Structure and function studies of glucagon-like peptide-1 (GLP-1): the designing of a novel pharmacological agent for the treatment diabetes", DIABETES/METABOLISM RESEARCH AND REVIEWS, WILEY, LONDON, GBB,vol. 21, no. 4, 1 July 2005 (2005-07-01), pages 313-331, XP002559636)
; and
YOUN ET AL: "Evaluation of therapeutic potentials of site-specific PEGylated glucagon-like peptide-1 isomers as a type 2 anti-diabetic treatment: Insulinotropic activity, glucose-stabilizing capability, and proteolytic stability", BIOCHEMICAL PHARMACOLOGY, ELSEVIER, US, vol. 73, no. 1, 6 December 2006 (2006-12-06)
*The following rejection substantially mirrors that executed over the exact same claims by the International Authority in the related PCT search report and written opinion (see grandparent file wrapper U.S. Serial Number 15579774). 
Green by example may be considered as the closest prior art of record, as it combines aa substitution with specific K-lipidation for producing improved DPP-IV resistant GLP-1 analogs (abstract, examples).
Green does not expressly teach the subgenus claimed here (SEQ ID NO: 4 and 487) or the specific species claimed here (e.g. SEQ ID NOS: 252, 263, 269, 405, 408, 409, 410).  
Notwithstanding, from an obviousness perspective to one of ordinary skill in the art, it is generally known that the antidiabetic activity of glucagon-like peptide 1 (GLP-1) gets rapidly inactivated because of its degradation by DPP IV and neutral endopeptidase.  
The structure of GLP-1 has been analysed in great detail and specific residues determined as important or not important for GLP-1 activity (Hongxiang, Table 3 and D4, Table 1). 
The aa residues susceptible to DPP IV and neutral peptidase have also been disclosed (Youn, page 85, 1. column, 2. paragraph). 
It is further known that modified DPP IV resistant analogs of human GPL-1 which have a longer half-life than the native peptide, are still subjected to renal clearance (Hongxiang, page 322, 1. column, 2. paragraph). Fatty acid, palmitoyl and albumin conjugates were therefore developed and tested in vivo (Hongxiang, page 322-323).  The GPL-1 analog Val8, Lys8(pal)26 showed profound stability during 12h incubation and had increased insulin secretory potency. 
The problem to be solved in light of Green therefore is the provision of alternative GLP-1 analogs with reduced sensitivity to protease degradation. 
The solution aimed for via instant claims 13 and 37 are analogs which compared to wild type GLP-1 comprise lipidated K-residues, methylated aa and aa substitutions. The peptides claimed in claim 13 and 37 comprise 1, 2 and respectively 3 lipidated K residues (see e.g. claim 37 peptides additionally contain A2Aib, W25F ,K28E and two methylations at F6 and K20). 
However, the peptides instantly claimed are not completely structurally defined.  Therefore, it is possible that the claimed molecules have lost their biological activity or have no increased stability in respect to proteases. Any molecules that do not, have not resulted in an unobvious alternative. In light of the vast amount of DPP-IV resistant GPL-1 analogs from the prior art, the skilled person could easily have designed further analogs. Based on the published structure-activity analysis and on the knowledge of cleaving sites of DPP-IV in GPL-1 he would have done this with reasonable expectation of success and the instantly claimed variants are deemed to contain arbitrarily selected modifications out of a vast pool of possible DPP-IV resistant GPL-1 analogs substitution options.
Thus, s there was not readily observable data to show unexpected results of any peptide instantly claimed, such are deemed merely prima facie obvious by way of simple substitution with known molecule exchange options, over the prior art combination of record.
In response hereto, applicant may consider submitting evidence and claim amendments to those specific species that do though, which maintain their activity and show increased DPP-IV resistance the question would arise wether their production had been obvious for the ordinary skilled person.


Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 13-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, there is a lack of possession as to what structural alternations fall within “lipid modified K residues” as in e.g. claims 13 and 37.  The specification set forth certain examples b but not any and all modifications bearing a lipid.  Further guidance as to what falls within this class and was in possession at the time of filing are required and/or amendment to the scope fully described.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654